UPON PETITION FOR REHEARING
While mother’s petition for rehearing was pending, the supreme court issued its opinion in In re Marriage of Ciesluk, 113 P.3d 135 (Colo.2005). In Ciesluk, the supreme court analyzed one of the issues presented here differently than we did in our original opinion and overruled our opinion in that regard.
Ordinarily, we would have withdrawn our previous opinion and issued another in light of the Ciesluk opinion. However, in Ciesluk, the supreme court relied upon, quoted from, and discussed at some length, our opinion in this ease. Consequently, we choose not to withdraw our prior opinion and issue another eliminating the part of our analysis with which the supreme court explicitly disagreed. Instead, we have opted, upon rehearing, to provide this addendum to our original opin*284ion addressing both the impact of the Ciesluk decision and an issue raised by mother in her petition for rehearing.
A.
In Ciesluk, the supreme court expressly overruled that part of our opinion stating that “a parent’s right to travel yields to the state’s compelling interest in protecting a child through application of the best interests standard.” See Ciesluk, supra, 113 P.3d at 145 & n.17. It did so because (1) “in the absence of demonstrated harm to the child, the best interests of the child standard is insufficient to serve as a compelling state interest overruling the parents’ fundamental rights”; (2) § 14-10-129 “expressly requires a trial court to balance the competing constitutional rights of the parents,” that is, the relocating parent’s constitutional right to travel and the nonrelocating parent’s constitutional right to the care and control of a child; and (3) “adopting the best interests of the child as a compelling state interest to the exclusion of balancing the parents’ rights could potentially make divorce parents captives of Colorado.” Ciesluk, supra, 113 P.3d at 145.
The supreme court adopted an analysis that “treats all the competing interests as equal [and considers] that both parents’ constitutional interests, as well as the best interests of the child, will be best protected if each parent shares equally in the burden of demonstrating how the child’s best interests will be impacted by the proposed relocation.” See Ciesluk, supra, 113 P.3d at 143, 146. But cf. Spahmer v. Gullette, 113 P.3d 158, 163 (Colo.2005)(indieating that ’’the goal of a modification proceeding [under § 14-10-129] is to maintain ... stability [in the new family units arising out of the dissolution], if possible, in the best interests of the child”).
Thus, in Ciesluk, the supreme court held: “[B]oth parents share equally the burden of demonstrating what is in the child’s best interests. Ultimately, it is incumbent upon the trial court to consider all of the relevant factors under subsection 14-10-129(c) and to decide what arrangement will serve the child’s best interest.” Ciesluk, supra, 113 P.3d at 137.
In Ciesluk, the supreme court found error in the trial court’s (1) requiring the relocating parent to show how the move would enhance the child’s life; (2) ignoring indirect benefits of the move to the child; and (3) imposing a burden on the relocating parent that it did not impose on the parent who remained in Colorado. Ciesluk, supra, 113 P.3d at 149. As a result, the court said, the relocating parent was improperly “required to carry an unequal share of the burden in demonstrating [the child’s] best interests.” Ciesluk, supra, 113 P.3d at 149.
In our prior opinion, we erred in characterizing the best interests of the child standard, in and of itself, as a compelling state interest. But, consistent with the supreme court’s analysis in Ciesluk, the trial court here (1) considered the interests of both parents in assessing the issue of the best interests of the children and (2) applied the pertinent statutory factors without placing a burden of proof on either parent. Because the trial court’s decision is supported by the record, we affirm it under Ciesluk.
B.
In her petition for rehearing, mother urged that we consider, on the merits, her contention that reversal is required because the trial court failed to report alleged child abuse, of which it was informed, to the special advocate or relevant authorities as set forth in § 19-3-304, C.R.S. 2004.
We did not address this contention because we concluded that mother had failed to raise it before the trial court and thus had not properly preserved it for appeal. Mother asserted, and under the circumstances of this case we agree, that she did not have the opportunity to raise this contention before the trial court. Consequently, we now address mother’s contention.
We are not persuaded that reversal is required. Judges are not listed among the twenty-nine categories of persons who are obliged under § 19-3-304 to report child abuse. And the record reflects that mother knew of the alleged abuse and did not report *285it to the special advocate, despite having had ample opportunity to do so.
Mother’s petition for rehearing is denied.
Judge CASEBOLT and Judge PICCONE concur.